DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2020 has been entered.
Response to Arguments
Applicant's arguments filed October 29, 2020 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that the cited reference fails to teach the use of pressure data from a pressure sensor as a state variable for controlling a pump, the Examiner respectfully disagrees. As set forth below, Kumar cites U.S. Patent 4,902,277 which teaches the known use of pressure feedback in a tissue cavity to maintain the pressure within the cavity at a desired value by changing the input speed of an inflow pump (see Paragraph [0027] of Kumar). In addition, Kumar discloses a system whereby cavity pressure in a tissue is maintained via the manipulation of an inflow pump speed based upon readings from a pressure sensor (see e.g., Paragraph 0097]). In addition, Kumar discloses (Paragraph [0099]) the use of a tachometer to obtain the pump speeds and which speeds are controlled via the controller to maintain pressure in the body cavity and wherein the cavity pressure is obtained via the pressure transducer to signal the controller whether or not to alter the pump speed based upon the sensed supply line pressure (see Paragraph [0100] for the pump speed feedback and Paragraph [0087] which places the transducer in the supply line tube). For this reason Kumar contemplates the control of the pump speed via a feedback mechanism whereby the cavity pressure is maintained by manipulating the input pump speed while keeping the output pump speed substantially constant. The combination cited below maintains the feedback control system of Kumar via the known .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2006/0047240) in view of Kanderian et al. (US 2007/0173761).
Regarding claims 1-3 and 6, Kumar et al. (henceforth Kumar) discloses a method for determining and controlling the internal body pressure in medical methods comprising the steps of: pumping a fluid by a pumping device via a supply line (4) into a body cavity (11), wherein the fluid is able to flow through a second line (12) out of the body cavity or wherein the fluid is able to flow through a separate skin incision of the body cavity (paragraph [0022]), controlling a pump (inflow pump 3) in the pumping device, the pump having an input speed of rotation controlling pressure; measuring the pressure in the supply line using a pressure sensor (5; Paragraph [0087]), wherein the pressure measured by the pressure sensor is a measurable state variable for calculating an observer error for a the state observer 
Kanderian et al. (henceforth Kanderian) teaches a method for controlling an infusion wherein the pump is controlled via a state-space variable feedback system (paragraph [0178]).
It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a state-space model for the pump controller as it represents a well-understood feedback control mechanism which may be utilized in fluid flow systems to achieve a specific pump control function such as that disclosed by Kanderian. In such a combination the continuous time monitoring of the pressure in the cavity may be controlled by changing pump rotation speed which is determined by the state-space model output. The cavity pressure control of Kumar which is achieved via the real-time alteration of the input pump rotation speed and is based upon pressure data from supply line would be maintained with the use of a state-space model which would correct for sensed error of a cavity pressure versus a target pressure and manipulate the input pump speed to achieve and/or maintain the desired cavity pressure as set forth above.
Regarding claim 5, Kumar further discloses wherein the fluid is a liquid (paragraph [0087], saline is utilized).
Regarding claim 7, Kumar further discloses the use of a micro-controller which inherently comprises a memory as well as software to execute the commands such as the pump speed control which is derived from the pressure transducer readings (paragraph [0074]).
Regarding claim 9, Kumar further discloses wherein the device is a liquid pump for arthroscopy, urology, hysteroscopy, or laparoscopy (see Abstract).
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Kanderian, and further in view of Kadan (US 2004/0082915).
Regarding claims 4 and 8, Kumar/Kanderian teach the claimed invention substantially as set forth above for claims 1 and 7, but do not explicitly disclose wherein the fluid is a gas used by an insufflator.
Kadan teaches an arthroscopy and lavage system wherein a body cavity (abdomen) is distended via the introduction of a gas (CO2; paragraph [0021]) via an insufflator. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the distension system of Kumar/Kanderian to utilize CO2 gas rather than saline as gas is well-known in the art as a reliable means of distending a body cavity and wherein pressure monitoring is a common concern during such a procedure. In this manner it would be obvious to utilize any fluid in the method of Kumar/Kanderian such as CO2 gas which is taught by Kadan.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Kanderian, and further in view of Shener et al. (US 2007/0078370).
Regarding claim 12, Kumar/Kanderian teach the claimed invention substantially as set forth above for claim 1, and further disclose the pressure sensor as being in the fluid supply line, but fail to explicitly disclose the pressure sensor to be in a housing containing the pump.
Shener et al. (henceforth Shener) teaches a surgical fluid management system comprising a housing (300) for a centrifugal pump (308), and a pressure sensor (e.g., 220b, Figure 3) which is contained within the housing and is used for determining pressure in a body cavity (e.g., joint 10) based upon a pressure drop between the pressure sensor and cannula (20) which is in the target cavity. It would have been obvious to one of ordinary skill in the art to utilize the pump housing of Shener which comprises the pump and pressure transducer so as to provide an easily movable system in which all 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JUSTIN L ZAMORY/Examiner, Art Unit 3783